COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 JOSE JUAN SANDOVAL,                            §
                                                                No. 08-11-00283-CR
                   Appellant,                   §
                                                                   Appeal from the
 v.                                             §
                                                                 346th District Court
 THE STATE OF TEXAS,                            §
                                                              of El Paso County, Texas
                   Appellee.                    §
                                                                 (TC# 20100D02656)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be reformed to reflect that Appellant was found guilty of Counts I, II, and III

and acquitted of Count IV, that Appellant was convicted of three counts of criminal solicitation

to commit capital murder, that the trial court sentenced Appellant to serve a thirty-year term of

imprisonment on each count, and that the sentences for Counts I, II, and III will run concurrently.

We therefore affirm the judgment of the trial court as reformed. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF OCTOBER, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.